Citation Nr: 1624582	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  12-17 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Steven H. Berniker, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from February 1955 to October 1959.

These matters come before the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that in April 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding these claims. A transcript of that hearing has been associated with the record. 

Further, the issue of entitlement to an increased disability rating for degenerative joint disease of the left knee was raised by the Veteran during his April 2016 hearing. However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran has a current bilateral hearing loss disability for VA purposes.

2. The Veteran currently suffers from tinnitus. 

3. There is competent and credible evidence that the Veteran experienced in-service noise exposure.

4. The evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is related to service. 

5. The evidence is at least in relative equipoise as to whether the Veteran's tinnitus is related to service.


CONCLUSIONS OF LAW

1. Resolving any doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. Resolving any doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As the Board grants entitlement to service connection for bilateral hearing loss and tinnitus, which constitutes a complete grant of the Veteran's claims, no discussion of VA's duty to notify or assist is necessary.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004).

Here, the Veteran contends that service connection is warranted for both bilateral hearing loss and tinnitus. The Board will address each claim in turn. 

Bilateral Hearing Loss

At the outset, the Board finds that the Veteran has a bilateral hearing loss disability for VA purposes. Hearing loss is considered a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores, using the Maryland CNC test, are less than 94 percent. 38 C.F.R. § 3.385 (2015). Here, the Veteran most recently underwent VA audiological testing in April 2011. At that time, the Veteran's audiometric results were as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
15
15
50
60
60
Left Ear
35
40
85
75
75

Further, the Veteran registered speech recognition scores of 94 percent for his right ear and 60 percent for his left ear at that time. As such, the Board finds that the Veteran has a current bilateral hearing loss disability for VA purposes, such that the first Shedden element has been met. 

Further, the Board finds competent and credible evidence of noise exposure during service. In multiple lay statements and during his April 2016 hearing, the Veteran cited several examples of noise exposure during service, including unprotected exposure to weapons fire during skeet shooting competitions and to aircraft engines while serving as a helicopter mechanic.

The Board finds the Veteran's testimony to be both competent and credible. A veteran is competent to report that which he perceives through the use of his senses, including symptoms capable of being observed. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). Further, the Veteran's service personnel records confirm his assignment to a helicopter training unit and fleet tactical support squadron, and do not indicate that the Veteran was fitted for ear protection during service. The Veteran's descriptions of the in-service events are consistent with the nature of his service, and his reports are well-documented and unvarying throughout the record. Accordingly, the Board finds that the second Shedden element has been met.

Finally, the Board notes that there are conflicting nexus opinions of record. The Veteran underwent VA audiological examination in April 2011, and was diagnosed with bilateral hearing loss at that time. The VA examiner then asserted that it was not likely that the Veteran's hearing loss was caused by military acoustic trauma, and was instead caused by other factors. In doing so, the examiner noted that the Veteran experienced continued noise exposure as a civilian, particularly during a 30-year career as a truck and school bus mechanic. 

However, the Board affords limited probative value to this opinion. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based upon an inaccurate factual premise is not probative). The examiner's opinion is based largely upon the premise that the Veteran experienced significant occupational noise exposure during his civilian career as a mechanic. However, the Veteran clearly indicated that hearing protection was periodically worn, and that he did not feel the noise experienced was excessive. Further, the VA examiner does not remedy his opinion with the Veteran's credible reports of in-service noise exposure, including prolonged and unprotected exposure to aircraft engines and weapons fire. Accordingly, any nexus opinion derived from the April 2011 VA examiner's opinion holds limited probative value.

Additionally, the record also contains a positive nexus opinion. The Veteran underwent private audiological examination in September 2010. At that time, the Veteran was diagnosed with bilateral hearing loss. The physician then opined that the Veteran's hearing loss may have been caused by military service and related exposure to extreme noise situations or environmental conditions. Here, the brevity of the physician's report limits its probative value. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 30 (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"). However, the physician's opinion is clearly supported by the Veteran's repeated contentions that his hearing loss began during service, after a fellow servicemember shot a firearm within close range to the Veteran's ears. The Veteran has further asserted that his hearing loss steadily worsened during service. See Layno, 6 Vet. App. at 469.

Therefore, resolving doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether his bilateral hearing loss is causally related to service. As such, service connection is warranted in this case. 38 C.F.R. § 3.102 (2015). See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Tinnitus

The Board now turns to the Veteran's tinnitus claim.

First, the Board finds competent evidence of a current disability. The Veteran has consistently stated that his tinnitus onset during service, after a fellow servicemember discharged a firearm within close range to his ears. As a layperson is capable of observing tinnitus, the Board finds the Veteran's reports to be sufficient for a finding of a current disability. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (asserting that a layperson is capable of observing tinnitus). Accordingly, the first Shedden element has been met.

With regard to the second and third Shedden elements, the Board's analysis mirrors its discussion set forth above. Specifically, the Board finds the Veteran's testimony to be competent evidence of in-service noise exposure. Further, the Board finds the evidence to be in relative equipoise as to whether the Veteran's tinnitus is causally related to service. See 38 C.F.R. § 3.102 (2015); see also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Again, the April 2011 VA examiner's opinion is afforded limited probative value, as the examiner does not rectify his opinion with the Veteran's reports that his tinnitus onset after the in-service events. In contrast, the September 2010 physician's positive nexus opinion is supported by the Veteran's competent and credible reports regarding the onset of his tinnitus. 

Therefore, resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted. 38 C.F.R. § 3.303 (2015).

 
ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


